FRICK, C. J.
(concurring).
I concur in the reversal of the judgment for the following reasons: (1) That there was error in the charge of the court upon the question relative to the recommendation of what punishment the appellant should suffer; (2) that the cross-examination of the defendant in certain respects was improper; (3) that the juror who used the telephone was guilty of misconduct; and (4) because the defendant was unnecessarily, and without cause, required to put on the clothes, including the mask, etc., that he wore on the night of the homicide. I, however, concur in the reversal of the judgment only because the defendant may have been, and in all *234probability was, prejudiced in bis rights of having a jury which was entirely free from bias and prejudice pass upon the question of what his punishment should be. I desire to state, however, that if the only error complained of was the one relating to the giving of the charge concerning the recommendation, I should not, in view of all the facts and circumstances of the case, concur in a reversal of the judgment upon that cause alone. In view, however, of the whole record I am convinced that the appellant was prejudiced in a substantial right for the reasons set forth in the opinion of Mr. Justice Straup. Moreover, under the rule laid down in the case of State v. Shockley, 29 Utah 25, 80 Pac. 865, 110 Am. St. Rep. 639, which case was followed in State v. Vance, 38 Utah 1, 110 Pac. 434, it seems to me there is no escape from the conclusion that the cross-examination of the defendant with respect to whether he should or should not be required to answer certain questions constituted an invasion of a substantial right and was prejudicial. So long as prosecuting officers will disregard the rights of an accused and in doing so prevent him from having a fair and impartial trial upon all questions in issue, and upon all questions involving a substantial right, just so long we are bound, as the reviewing court, to interfere with judgments.
I am of the opinion, however, that the defendant was properly convicted of murder in the first degree, and that were it not for the question of his recommendation the verdict of the jury finding him guilty should not be disturbed. This, in my judgment, is so because the statements of the defendant while testifying as a witness in his own behalf left no room for any possible doubt of his guilt of murder in the first degree.
The alleged misconduct of the juror could not have pre-judicially affected the defendant so far as the finding of guilty is concerned, but the juror’s misconduct may have influenced him upon the question of recommendation, and for that reason I think the judgment sentencing the defendant to suffer death should be reversed.
*235I do not unqualifiedly concur in Mr. Justice Straup’s apparent conclusion that if it had not been for defendant’s testimony the court’s instruction with regard to what facts were necessary to convict the defendant of murder in the first degree would be erroneous upon the ground that the instruction, in legal effect, was a departure from the charge laid in the information. I think that under the great weight of authority the charge referred to is a proper one to give in any case where the information is couched in the language set forth in Mr. Justice Straup’s opinion, and the evidence at the trial is confined to a homicide which was committed while the accused was in the act of committing a felony, included within the statute defining murder in the first degree. While I am of the opinion that the several matters discussed by Mr. Justice Straup constituted error prejudicial to the substantial rights of the defendant, yet, in my opinion, all of them were prejudicial only upon the one question namely, that the defendant was prevented from having the fair and impartial judgment of the jury.upon the question of” the recommendation of the degree of punishment he should suffer. IJpon the question of guilt the de fendant’s own statements require a verdict of guilty of murder in the first degree, but those statements, in the judgment of a fair and impartial jury, may not call for a sentence of death. Upon that question alone the defendant has not had a fair and impartial trial.
The judgment, therefore, should be reversed.